

AMENDMENT NO. 2
AMENDMENT NO. 2 (this “Amendment”) dated as of June 19, 2020 among Molson Coors
Beverage Company (formerly known as Molson Coors Brewing Company), a Delaware
corporation (the “Company”), MOLSON COORS BREWING COMPANY (UK) LIMITED, MOLSON
CANADA 2005, MOLSON COORS CANADA INC. and MOLSON COORS INTERNATIONAL LP, each a
subsidiary of the Company (together with the Company, the “Borrowers”), the
LENDERS that are signatories to this Amendment and CITIBANK, N.A., as
administrative agent under the Credit Agreement referred to below (in such
capacity, the “Administrative Agent”).
The Borrowers, the other Borrowing Subsidiaries from time to time party thereto,
the lenders from time to time party thereto, the Issuing Banks from time to time
party thereto and the Administrative Agent are parties to a Credit Agreement
dated as of July 7, 2017 (as amended, supplemented or otherwise modified and in
effect immediately prior to the effectiveness of this Amendment, the “Credit
Agreement”).
Pursuant to Section 10.02(b) of the Credit Agreement, the Company has requested
that the Administrative Agent and the Lenders amend certain provisions of the
Credit Agreement as set forth herein.
Now, therefore, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of all of which is hereby
acknowledged, the parties hereto hereby agree as follows:
Section 1. Definitions. Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement are used herein as defined therein.
Section 2. Amendments. Subject to the satisfaction of the conditions precedent
specified in Section 4 hereof, but effective as of the date hereof, the Credit
Agreement shall be amended as follows:
2.01. Certain Defined Terms. The following definition will be added in the
appropriate alphabetical order in Section 1.01 of the Credit Agreement as
follows:


“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.


“Amendment No. 2” means that certain Amendment No. 2, dated as of the Amendment
No. 2 Effective Date, among the Administrative Agent, the Lenders party thereto
and the Borrowers.


“Amendment No. 2 Effective Date” means June 19, 2020.


“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.


“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom





--------------------------------------------------------------------------------



Financial Conduct Authority, which includes certain credit institutions and
investment firms, and certain affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.


2.02. Applicable Rate. The definition of “Applicable Rate” in the Credit
Agreement shall be amended by inserting the following immediately after the
existing pricing grid therein:




Notwithstanding the foregoing, solely for the period beginning on the Amendment
No. 2 Effective Date and ending on the last day of the fiscal quarter ending
September 30, 2021, the Applicable Rate set forth in the table above for
“Eurocurrency and B/A Drawing Rate” opposite “Rating Level 3” “Rating Level 4”
and “Rating Level 5” shall be replaced with the Applicable Rates shown below:



Index Debt Ratings
(S&P or Moody’s)Eurocurrency and
B/A Drawing Rate
Rating Level 3
BBB-/Baa3
1.500%

Rating Level 4
BB+/Ba1
1.875%

Rating Level 5
BB / Ba2 or below
2.125%




2.03. Priority Indebtedness. Section 6.01 of the Credit Agreement is hereby
amended by:
(a) (i) deleting the word “and” at the end of clause (l) and (ii) replacing the
period at the end of clause (m) with “; and”; and
(b) adding a new clause (n) as follows:
Indebtedness of up to £300,000,000 issued under that certain Dealer Agreement,
dated as of May 21, 2020, by and between Molson Coors Brewing Company (UK)
Limited, as issuer, the Company, as guarantor, Lloyds Bank Corporate Markets
plc, as arranger and original dealer, which was established for the purpose of
the Joint HM Treasury and Bank of England’s COVID Corporate Financing Facility.
2.04. Leverage Ratio. The table included in Section 6.05 of the Credit Agreement
is hereby replaced in its entirety with the following table:
2



--------------------------------------------------------------------------------




Fiscal QuarterLeverage Ratioas of the last day of the first fiscal quarter after
the Closing Date and each of the following fiscal quarters through September 30,
20175.75:1.00as of the last day of the fiscal quarter ending December 31, 2017
and the last day of each of the following fiscal quarters through September 30,
20185.25:1.00as of the last day of the fiscal quarter ending December 31, 2018
and the last day of each of the following fiscal quarters through September 30,
20194.75:1.00as of the last day of the fiscal quarter ending December 31, 2019
and the last day of each of the following fiscal quarters through March 31,
20204.25:1.00as of the last day of the fiscal quarter ending June 30,
20204.75:1.00as of the last day of the fiscal quarter ending September 30, 2020
and the last day of each of the following fiscal quarters through March 31,
20215.25:1.00as of the last day of the fiscal quarter ending June 30,
20214.75:1.00as of the last day of the fiscal quarter ending September 30,
20214.50:1.00as of the last day of the fiscal quarter ending December 31, 2021
and the last day of each of the following fiscal quarters4.00:1.00



2.05. Subsidiary Guarantor Schedule. Schedule 3.13 of the Credit Agreement is
hereby amended by deleting (i) “*” in each place it appears and (ii) “* UK
Guarantor and Elective Guarantor”.
2.06. UK Guarantors. It is understood and agreed that (notwithstanding anything
in the Loan Documents to the contrary) the following entities have been, are,
and will continue to be UK Guarantors and not Elective Guarantors under each
Loan Document: MOLSON COORS BREWING COMPANY (UK) LIMITED, MOLSON COORS HOLDINGS
LIMITED and GOLDEN ACQUISITION.
2.07. Divisions by Delaware Limited Liability Companies. A new Section 1.07
shall be added to the Credit Agreement as follows:
        
SECTION 1.07. Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its Equity
Interests at such time.
2.08. Acknowledgement and Consent to Bail-in of Affected Financial Institutions.
Section 10.17 of the Credit Agreement shall be amended and restated in its
entirety as follows:
SECTION 10.17 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement,
3



--------------------------------------------------------------------------------



arrangement or understanding among any such parties, each party hereto
acknowledges that any liability of any Affected Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of the applicable Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
(a) the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.
2.09. Amended Definitions. The following definitions shall be amended and
restated as follows:
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.


“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).


“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any
4



--------------------------------------------------------------------------------



obligation in respect of that liability or any of the powers under that Bail-In
Legislation that are related to or ancillary to any of those powers.
2.10. References Generally. References in the Credit Agreement (including
references to the Credit Agreement as amended hereby) to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) shall
be deemed to be references to the Credit Agreement as amended hereby.
Section 3. Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Borrower hereby
represents and warrants to the Lenders and the Administrative Agent as follows:
3.01. (i) Each Borrower has all corporate power and authority to execute,
deliver and perform its obligations under this Amendment, (ii) this Amendment
has been duly executed and delivered by each Borrower and (iii) this Amendment
constitutes a legal, valid and binding obligation of each Borrower, enforceable
against each Borrower in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, and, in
the case of obligations of UK Borrowing Subsidiaries, the time barring of claims
under the Limitation Acts and the possibility that an undertaking to assume
liability for or indemnify a person against non-payment of the UK stamp duty may
be void.
3.02. The representations and warranties set forth in Article III of the Credit
Agreement (after giving effect to the amendments contemplated herein), other
than those set forth in Sections 3.04(b) and 3.06(a) thereof are true and
correct in all material respects as of the date hereof as if made on and as of
the date hereof (except that any such representation given as of a particular
date shall be true and correct in all material respects as of that date).
3.03. As of the Amendment No. 2 Effective Date (as defined below) and after
giving effect to the amendments contemplated herein, no Default or Event of
Default shall have occurred and be continuing.
Section 4. Conditions Precedent. The amendments set forth in Section 2 hereof
shall become effective upon the date on which the following conditions precedent
are first satisfied (the “Amendment No. 2 Effective Date”):
(a) the Administrative Agent (or its counsel) shall have received either (i) a
counterpart of this Amendment signed by each of the Borrowers and at least the
Required Lenders or (ii) written evidence satisfactory to the Administrative
Agent (which may include telecopy or other electronic transmission of a signed
signature page of this Amendment) that such party has signed a counterpart of
this Amendment;
(b) the Administrative Agent shall have received (i) a consent fee for the
accounts of each Lender party to this Amendment (each, a “Consenting Lender”)
equal to 0.10% of the Commitment of each Consenting Lender immediately after the
Amendment No. 2 Effective Date, which shall be payable to the Administrative
Agent for the accounts of the Consenting Lenders on the Amendment No. 2
Effective Date and (ii) all other fees required to be paid on or prior to the
Amendment No. 2 Effective Date by the Company under any separate letter
agreement; and
5



--------------------------------------------------------------------------------



(c) the Administrative Agent, the Lenders and the Issuing Banks shall have
received payment of all reasonable fees and expenses (including fees and
disbursements of counsel for the Administrative Agent) payable under the Credit
Agreement and invoiced two days prior to the Amendment No. 2 Effective Date.
Section 5. Confirmation of Guarantee. The Company (a) confirms its obligations
under the guarantee set forth in Article VIII of the Credit Agreement, (b)
confirms that the obligations of the other Borrowers under the Credit Agreement
as amended hereby are entitled to the benefits of such guarantee, (c) confirms
that the obligations of the other Borrowers under the Credit Agreement as
amended hereby constitute “Obligations” (as defined in the Credit Agreement) and
(d) agrees that the Credit Agreement as amended hereby is the Credit Agreement
under and for all purposes of such guarantee.
Section 6. Reaffirmation of Obligations. The Credit Agreement and each of the
other Loan Documents, as specifically amended by this Amendment, are and shall
continue to be in full force and effect and each Borrower hereby ratifies the
Credit Agreement and each other Loan Document to which such Borrower is a party
and acknowledges and reaffirms (a) that it is bound by all terms of the Credit
Agreement and the other Loan Documents applicable to it and (b) that it is
responsible for the observance and full performance of its obligations.
Section 7. Entirety. This Amendment, together with the other Loan Documents,
embody the entire agreement among the parties hereto and supersede all prior
agreements and understandings, oral or written, if any, relating to the subject
matter hereof.
Section 8. Miscellaneous.
8.01. Except as herein provided, the Credit Agreement shall remain unchanged and
in full force and effect. This Amendment shall constitute a “Loan Document” for
all purposes of the Credit Agreement and the other Loan Documents. This
Amendment may be executed in any number of counterparts, all of which taken
together shall constitute one and the same amendatory instrument and any of the
parties hereto may execute this Amendment by signing any such counterpart.
Delivery of a counterpart by electronic transmission shall be effective as
delivery of a manually executed counterpart hereof. This Amendment shall be
governed by, and construed in accordance with, the law of the State of New York.
8.02. The provisions of Sections 10.03 (Expenses; Indemnity; Damage Waiver);
10.06 (Counterparts; Integration; Effectiveness); 10.09 (Governing Law;
Jurisdiction; Consent to Service of Process); 10.10 (Waiver of Jury Trial); and
10.12 (Confidentiality) of the Credit Agreement shall apply with like effect to
this Amendment.
Section 9. No Waivers. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of any Lender, the Administrative Agent or any other
party under any of the Loan Documents, nor constitute a waiver of any provision
of any of the Loan Documents, all of which are ratified and affirmed in all
respects and shall continue in full force and effect.
Section 10. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.
6



--------------------------------------------------------------------------------



Section 11. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Amendment.
[Signature Pages Follow.]
7




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

MOLSON COORS BEVERAGE COMPANYBy/s/ Patrick PorterName: Patrick PorterTitle: Vice
President, Treasurer

MOLSON COORS BREWING COMPANY (UK) LIMITEDBy/s/ Amy ProcterName: Amy
ProcterTitle: Secretary

MOLSON CANADA 2005By/s/ Patrick PorterName: Patrick PorterTitle: Treasurer

MOLSON COORS CANADA INC.By/s/ Patrick PorterName: Patrick PorterTitle: Treasurer

MOLSON COORS INTERNATIONAL LPBy/s/ Patrick PorterName: Patrick PorterTitle: Vice
President, Treasurer

[Signature Page to Molson Coors Amendment No. 2]

--------------------------------------------------------------------------------




CITIBANK, N.A., as Administrative Agent and a LenderBy/s/ Carolyn A.
KeeName: Carolyn A. KeeTitle: Vice President







[Signature Page to Molson Coors Amendment No. 2]

--------------------------------------------------------------------------------




Bank of America, as a LenderBy/s/ Nicholas ChengName: Nicholas
ChengTitle: Director

MUFG BANK LTD. (formerly known as The Bank of Tokyo Mitsubishi UFJ, Ltd.), as an
Issuing Bank and a LenderBy/s/ Reema SharmaName: Reema SharmaTitle: Authorized
Signatory

Bank of Montreal, as a LenderBy/s/ Sean GallawayName: Sean
GallawayTitle: Director

Bank of Montreal, as a LenderBy/s/ Andrew BerrymanName: Andrew
BerrymanTitle: Vice President

Bank of Montreal, as a LenderBy/s/ Tom Woolgar /s/ Scott MatthewsName: Tom
Woolgar Scott MatthewsTitle: Managing Director Managing Director

Goldman Sachs Bank USA, as a LenderBy/s/ David K. GaskellName: David K.
GaskellTitle: Authorized Signer



[Signature Page to Molson Coors Amendment No. 2]

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as a LenderBy/s/ Julia IvanovaName: Julia
IvanovaTitle: Authorized Signatory

JPMORGAN CHASE BANK, N.A., as a LenderBy/s/ Heather HoopingarnerName: Heather
HoopingarnerTitle: Vice President

Lloyds Bank Corporate Markets plc, as a LenderBy/s/ Kamala BasdeoName: Kamala
BasdeoTitle: Assistant Vice President

By/s/ Tina WongName: Tina WongTitle: Assistant Vice President




The Northern Trust Company, as a LenderBy/s/ Molly DrennanName: Molly
DrennanTitle: Senior Vice President

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH, as a Lender
By/s/ Van BrandenburgName: Van BrandenburgTitle: Managing Director

By/s/ Joshua LeonardName: Joshua LeonardTitle: Vice President

THE BANK OF NOVA SCOTIA, as a LenderBy/s/ Frans BraniotisName: Frans
BraniotisTitle: Managing Director



[Signature Page to Molson Coors Amendment No. 2]